DETAILED ACTION
Response to Amendment
The Amendment filed January 18, 2022 has been entered. Claims 1 – 11 are pending in the application. The amendment to the claims and drawings have overcome the objections and the 112 rejections set forth in the last Non-Final Action mailed October 15, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 6, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mine et al. (US 5,015,159 – herein after Mine).
In reference to claim 1, Mine discloses a fluid pump (2) for supply to at least one of a clutch actuator, a gearbox actuator, a lubrication system and a cooling system of a drive train (the underlined limitation is an intended use; this recited intended use is not given a patentable weight as per MPEP 2111(II)), the fluid pump comprising (see figs. 1 and 8): 
an electrical drive unit (10) which comprises a stator (12) and a rotor (14) that is rotatable about a rotor axis (vertical axis in fig. 1),
wherein (as seen in figs. 1 and 8) the stator is arranged in an annular stator chamber (i.e. an annular space) of a drive housing (4), and the rotor (14) is arranged in a rotor chamber (space in which rotor is present) which is separate from the stator chamber and lies inside the stator chamber, 
wherein an inner wall (formed by “F” in fig. 8 or see fig. 1 below) delimiting the stator chamber radially inwardly has a wall portion (portion with 11) which engages in an assigned radial depression (see fig. i below: the depression(s) being in “E”) of the stator present between two circumferentially adjacent stator segments (see fig. i below: labelled “1st segment” and “2nd segment”; segment = part/section), each of the stator segments being a stator winding (stator winding = coil 15 wrapped around the core 13), and
wherein the wall portion is a radial bulge (i.e. a radial portion with protrusion) of the inner wall, and the radial bulge forms a corresponding radial recess (see fig. i below) on a side of the inner wall facing the rotor chamber (see fig. i below: this claimed side is labelled “side A”).

    PNG
    media_image1.png
    713
    799
    media_image1.png
    Greyscale

Fig. i: Edited fig. 8 of Mine to show claim interpretation.
In reference to claim 2, Mine discloses the fluid pump, wherein the inner wall delimiting the stator chamber radially inwardly (see fig. i above: “side B” of the inner wall delimits the stator chamber in claimed manner) has several circumferentially distributed wall portions (in view of fig. 8 or fig. i above), wherein each of the circumferentially distributed wall portions engages in an assigned radial depression (see fig. i above) of the stator present between circumferentially adjacent stator segments.
In reference to claim 3, Mine discloses the fluid pump, wherein the circumferentially distributed wall portions are radial bulges (i.e. plural radial portions with each radial portion having a protrusion) of the inner wall, wherein the radial bulges extend over an entire axial length of the inner wall (see col. 4, lines 57-66).
In reference to claim 4, Mine discloses the fluid pump, wherein the radial bulges form corresponding radial recesses (see fig. i above) on a side of the inner wall facing the rotor chamber (“side A” labelled in fig. i above).
In reference to claim 5, Mine discloses the fluid pump, wherein a substantially axially running coolant channel (channel(s) are defined by recesses/groove portions 11) is formed in each of the circumferentially distributed wall portions, wherein the substantially axially running coolant channels are radially open in the direction of the rotor chamber.
In reference to claim 6, Mine discloses the fluid pump, wherein (see fig. 8) a radial outside (outer circumferential wall) of the wall portion (11) is rounded over an entire axial length of the wall portion (see col. 4, lines 57-66).
In reference to claim 8, Mine discloses the fluid pump, wherein the stator is embedded in the stator chamber with a casting compound (resin E and/or resin F, see fig. 8).
In reference to claims 10 and 11, the claims are method claims. The fluid pump of Mine as above does not explicitly teach the method of producing the fluid pump; however, the fluid pump of Mine does teach all the structural limitations as set forth in claims 1-4 and 8. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be anticipated by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5, 7 and 10 are rejected under 35 U.S.C. 103 as obvious over Ehrsam et al. (US 2017/0343006 – herein after Ehrsam) in view of Kataoka et al. (US 2010/0296950 – herein after Kataoka).
In reference to claim 1, Ehrsam teaches a fluid pump for supply to at least one of a clutch actuator, a gearbox actuator, a lubrication system and a cooling system of a drive train (the underlined limitation is an intended use; this recited intended use is not given a patentable weight as per MPEP 2111(II)), the fluid pump comprising (see figs. 1 and 8): 
an electrical drive unit which comprises a stator (4’) and a rotor (20’) that is rotatable about a rotor axis (21’),
wherein (as seen in fig. 8) the stator is arranged in an annular stator chamber (i.e. an annular space) of a drive housing (10), and the rotor (20’) is arranged in a rotor chamber (space in which rotor is present) which is separate from the stator chamber and lies inside the stator chamber, 
wherein an inner wall (3’) delimiting the stator chamber radially inwardly has a wall portion (see fig. 1: portion with features 35’ and 38’) which engages in an assigned radial depression (51’) of the stator present between two circumferentially adjacent stator segments (see fig. A below: labelled “1st segment” and “2nd segment”; segment = part/section), and
wherein the wall portion is a radial bulge (i.e. a radial portion with protrusion) of the inner wall, and the radial bulge forms a corresponding radial recess (35’) on a side of the inner wall facing the rotor chamber (see fig. A below: this claimed side is labelled “side A”).

    PNG
    media_image2.png
    399
    561
    media_image2.png
    Greyscale

Fig. A: Edited fig. 1 of Ehrsam to show claim interpretation.
Ehrsam teaches a wound stator (see ¶5) but remains silent on as to how the coils are wound in the stator.
Thus, Ehrsam remains silent on each of the stator segments being a stator winding (stator winding = coil wrapped around the tooth).
However, Kataoka teaches a compressor with an electrical drive unit (motor 3), wherein the electrical drive unit has circumferentially adjacent stator segments (each segment made up of tooth 46 and coil 42 wrapped around the tooth 46) and each of the stator segments being a stator winding [¶58: coil is of a concentrated winding type wherein the coil is wound around each tooth instead of being wound around a plurality of teeth]
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to have the coils wounded around each tooth in the electrical drive unit as taught by Kataoka in the fluid pump of Ehrsam for the purposes of increasing the number of poles of the motor and to make the width of the hollow circular cylindrical section of the stator core smaller, as recognized by Kataoka (¶19).
In reference to claim 2, Ehrsam teaches the fluid pump, wherein the inner wall delimiting the stator chamber radially inwardly (see fig. A above: “side B” of the inner wall 3’ delimits the stator chamber in claimed manner) has several circumferentially distributed wall portions (in view of fig. 2), wherein each of the circumferentially distributed wall portions engages in an assigned radial depression (51/51’) of the stator present between circumferentially adjacent stator segments.
In reference to claim 3, Ehrsam teaches the fluid pump, wherein the circumferentially distributed wall portions are radial bulges (i.e. plural radial portions with each radial portion having a protrusion) of the inner wall, wherein the radial bulges extend over an entire axial length of the inner wall (in view of fig. 2 and fig. 15).
In reference to claim 4, Ehrsam teaches the fluid pump, wherein the radial bulges form corresponding radial recesses (35’ in fig. 1 or 35 in fig. 2) on a side of the inner wall facing the rotor chamber (“side A” labelled in fig. A above).
In reference to claim 5, Ehrsam teaches the fluid pump, wherein a substantially axially running coolant channel (channel(s) are defined by recesses 35’) is formed in each of the circumferentially distributed wall portions, wherein the substantially axially running coolant channels are radially open in the direction of the rotor chamber (in view of figs. 1, 2, 15 and ¶38, ¶46, ¶53).
In reference to claim 7, Ehrsam teaches the fluid pump, wherein the stator chamber and the rotor chamber are pot-like, wherein the stator chamber and the rotor chamber are open on opposite axial sides (in view of fig. 8: rotor chamber is open towards the top side or impeller 40’/41’ and stator chamber is open towards the bottom side or circuit board 37’).
In reference to claim 10, the claim is a method claim. The modified fluid pump of Ehrsam as above does not explicitly teach the method of producing the fluid pump; however, the modified fluid pump of Ehrsam does teach all the structural limitations as set forth in claims 1-4. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be obvious by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I)
Claim 6 is rejected under 35 U.S.C. 103 as obvious over Ehrsam in view of Kataoka further in view of Mine et al. (US 5,015,159 – herein after Mine).
Ehrsam teaches the fluid pump, wherein a radial outside (outer circumferential wall) of the wall portion (wall portion with features 38’ and 35’ in fig. 1) is rectangular over an entire axial length of the wall portion.
Ehrsam remain silent on the fluid pump, wherein the radial outside of the wall portion is rounded over an entire axial length of the wall portion.
However, Mine teaches the fluid pump, wherein (see fig. 8) a radial outside (outer circumferential wall) of the wall portion (11) is rounded over an entire axial length of the wall portion (see col. 4, lines 57-66).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make a radial outside of the wall portion in the pump of Ehrsam rounded as taught by Mine for improving the cooling effect by the fluid flowing in the grooved channel(s), as recognized by Mine (col. 5, lines 5-7).
Claims 8 and 11 are rejected under 35 U.S.C. 103 as obvious over Ehrsam in view of Kataoka and Back et al. (US 20170037858 – herein after Back).
Regarding claim 8,
Ehrsam remains silent on wherein the stator is embedded in the stator chamber with a casting compound.
Back teaches the fluid pump, wherein the stator is embedded in the stator chamber with a casting compound (see ¶13).
Thus, it would have been obvious to the person of ordinary skill in the art to embedded the stator chamber with a casting compound as taught by Back in the modified pump of Ehrsam for the purpose fully encapsulating the stator and influencing the heat transfer from the stator or stator winding to the housing in a positive way, as recognized by Back (see ¶13).
Regarding claim 11,
the claim is a method claim. The modified fluid pump of Ehrsam as above does not explicitly teach the method of producing the fluid pump; however, the modified fluid pump of Ehrsam does teach all the structural limitations as set forth in claims 1-4 and 8. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be obvious by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I)
Claim 9 is rejected under 35 U.S.C. 103 as obvious over Ehrsam in view of Kataoka further in view of Okamoto et al. (US 2016/0233814 – herein after Okamoto).
The electric motor in Ehrsam is used to drive a centrifugal pump.
Ehrsam does not teach the fluid pump is an annular gear pump.
However, Okamoto teaches the fluid pump, wherein the fluid pump is an annular gear pump (50+60).
Thus, it would have been obvious to the person of ordinary skill in the art to use the modified electric drive unit as taught by Ehrsam and Kataoka to drive an annular gear pump as taught by Okamoto for pumping the oil or liquid with high viscosity (see ¶5, ¶6 of Okamoto).
Alternatively, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the centrifugal pump in the modified fluid pump of Ehrsam with the annular gear pump of Okamoto in order to obtain the predictable result of the motor operating the fluid pump for pumping the desired fluid (such as oil or liquid with high viscosity, see ¶5, ¶6 of Okamoto) . KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Claims 1 – 5, 9 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 2016/0233814 – herein after Okamoto) in view of Ehrsam et al. (US 2017/0343006 – herein after Ehrsam). 
In reference to claim 1, Okamoto teaches a fluid pump for supply to at least one of a clutch actuator, a gearbox actuator, a lubrication system and a cooling system of a drive train (the underlined limitation is an intended use; this recited intended use is not given a patentable weight as per MPEP 2111(II)), the fluid pump comprising (see figs. 1 and 2): 
an electrical drive unit (2) which comprises a stator (20) and a rotor (40) that is rotatable about a rotor axis (axis C),
wherein (see ¶23) the stator is arranged in an annular stator chamber (i.e. an annular space) of a drive housing (10), and the rotor (40) is arranged in a rotor chamber (space in which rotor is present) which is separate from the stator chamber and lies inside the stator chamber [the motor housing 10 is divided into the stator chamber and the rotor chamber by partition 30], 
wherein an inner wall (30) delimiting the stator chamber radially.
Okamoto does not teach an inner wall with a claimed wall portion that engages in an assigned radial depression.
However, Ehrsam teaches a fluid pump for supply to at least one of a clutch actuator, a gearbox actuator, a lubrication system and a cooling system of a drive train (the underlined limitation is an intended use; this recited intended use is not given a patentable weight as per MPEP 2111(II)), the fluid pump comprising (see figs. 1 and 8): 
an electrical drive unit which comprises a stator (4’) and a rotor (20’) that is rotatable about a rotor axis (21’),
wherein (as seen in fig. 8) the stator is arranged in an annular stator chamber (i.e. an annular space) of a drive housing (10), and the rotor (20’) is arranged in a rotor chamber (space in which rotor is present) which is separate from the stator chamber and lies inside the stator chamber, 
wherein an inner wall (3’) delimiting the stator chamber radially inwardly has a wall portion (see fig. 1: portion with features 35’ and 38’) which engages in an assigned radial depression (51’) of the stator present between two circumferentially adjacent stator segments (see fig. A above: labelled “1st segment” and “2nd segment”; segment = part/section), and
wherein the wall portion is a radial bulge (i.e. a radial portion with protrusion) of the inner wall, and the radial bulge forms a corresponding radial recess (35’) on a side of the inner wall facing the rotor chamber (see fig. A above: this claimed side is labelled “side A”).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the inner wall and the stator core in the fluid pump of Okamoto to add the features of wall portion with radial bulge(s) and radial recess(es) as taught by Ehrsam for the purpose of reliably remove small particles which have entered the gap between the rotor and the inner wall (see ¶6 of Ehrsam) and for the purpose of improving the heat transfer from the stator winding(s) to the conveyed medium within the inner wall (see ¶38 of Ehrsam).
In reference to claims 2 – 5, Okamoto, as modified, teaches these limitations. See rejection of claims 2 – 5 above where Ehrsam is a primary reference [the rejections have not been disclosed here to avoid repeatability].
In reference to claim 9, Okamoto teaches the fluid pump, wherein the fluid pump is an annular gear pump (50+60).
In reference to claim 10, the claim is a method claim. The modified fluid pump of Okamoto as above does not explicitly teach the method of producing the fluid pump; however, the modified fluid pump of Okamoto does teach all the structural limitations as set forth in claims 1-4. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be obvious by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I)
Claim 6 is rejected under 35 U.S.C. 103 as obvious over Okamoto in view of Ehrsam further in view of Mine et al. (US 5,015,159 – herein after Mine).
Okamoto, as modified, teaches the fluid pump, wherein a radial outside (outer circumferential wall) of the wall portion (wall portion with features 38’ and 35’ in fig. 1 of Ehrsam) is rectangular over an entire axial length of the wall portion.
Okamoto, as modified, remain silent on the fluid pump, wherein the radial outside of the wall portion is rounded over an entire axial length of the wall portion.
However, Mine teaches the fluid pump, wherein (see fig. 8) a radial outside (outer circumferential wall) of the wall portion (11) is rounded over an entire axial length of the wall portion (see col. 4, lines 57-66).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make a radial outside of the wall portion in the modified pump of Okamoto rounded as taught by Mine for improving the cooling effect by the fluid flowing in the grooved channel(s), as recognized by Mine (col. 5, lines 5-7).
Claims 8 and 11 are rejected under 35 U.S.C. 103 as obvious over Okamoto in view of Ehrsam and Back et al. (US 20170037858 – herein after Back).
Regarding claim 8,
Okamoto remains silent on wherein the stator is embedded in the stator chamber with a casting compound.
However, Back teaches the fluid pump, wherein the stator is embedded in the stator chamber with a casting compound (see ¶13).
Thus, it would have been obvious to the person of ordinary skill in the art to embedded the stator chamber with a casting compound as taught by Back in the modified pump of Okamoto for the purpose fully encapsulating the stator and influencing the heat transfer from the stator or stator winding to the housing in a positive way, as recognized by Back (see ¶13).
Regarding claim 11,
the claim is a method claim. The modified fluid pump of Okamoto as above does not explicitly teach the method of producing the fluid pump; however, the modified fluid pump of Okamoto does teach all the structural limitations as set forth in claims 1-4 and 8. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be obvious by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I)
Response to Arguments
The arguments filed January 18, 2022 have been fully considered but they are moot. The amendment to independent claim 1 changed the scope of the claim. As a result, new grounds of rejection is made in view of newly found references as well as the previously cited prior arts have been re-evaluated and re-applied to claim 1, in view of different interpretation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/CHIRAG JARIWALA/Examiner, Art Unit 3746